Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance. Shimamoto (US 11,198,405) teaches  an in-vehicle power source control device in an in-vehicle power source system that includes a main power source (91), an auxiliary power source that includes a power storage unit (93) however does not teach the further limitation a control unit that controls the first switching unit and the second switching unit; a power source circuit that supplies power to the control unit based on the power supplied from the auxiliary power source; a power source drive circuit that operates based on the power supplied from at least the auxiliary power source out of the main power source and the auxiliary power source, and controls the power source circuit; and 37001143.1a generation unit that generates an off-signal when a start switch that starts a vehicle is off, and generates an on-signal when the start switch is on, wherein the power source drive circuit controls the power source circuit such that power is supplied from the auxiliary power source to the control unit when the generation unit is generating an off-signal and it has been detected that the main power source is in a failed state, and when the generation unit is generating an off-signal and it has been detected that the main power source is in the failed state, the control unit uses power supplied from the auxiliary power source to control the first switching unit to switch to the first stopped state, and to control the second switching unit to switch to the second permissive state. At least this further limitation is not taught or rendered obvious by the prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 10,847,991) teaches a charging and power supply system relevant to the claimed configuration of switching units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836